Exhibit 10.1

 

CONSULTANT AGREEMENT

 

This Consultant Agreement (“Agreement”) is made as of July 23, 2012 between Fuqi
International, Inc., a Delaware, USA corporation (“Fuqi”) with offices in Hong
Kong and Shenzhen, China, and Charlene Hua, an individual (“Hua”), residing in
Hong Kong.

 

WHEREAS, Hua has expertise in handling corporate directors and officers (“D&O”)
liability insurance matters, analyzing complex legal invoices, organizing proper
corporate related documents, and coordinating interface with investor community;

 

WHEREAS, Fuqi desires to retain Hua to provide services related and in support
of efforts in which Hua has expertise;

 

NOW, THEREFORE, in consideration of the premises and the mutual conditions and
promises herein contained, the parties hereto agree as follows:

 

1.              Term: This Agreement shall begin on July 23, 2012 and shall
continue in effect through October 22, 2012.  Either party shall, however, have
the right to terminate this Agreement at any time by giving thirty (30) days
written notice of termination to the other party.  The Agreement may also be
terminated at any time by mutual written consent.  This agreement may also be
amended or extended at any time by mutual written consent.

 

2.              Consulting Services: Hua shall perform consulting services
(“Services”) for Fuqi with such Services to be performed shall include but not
limited to:

 

a.              Provide a minimum of 13 hours per week of consulting service.

b.              Organize, review, and analyze all D&O liability insurance policy
and applicable coverages.  Assist in identifying, forecasting, and coordinating
insurance payments related any legal or other relevant cost and expenses.

c.               Develop and maintain data base for all litigation and related
activities including case history, attorney engagement letters, billing
guidelines, invoice processing and review, and tracking of payments.

d.              Organize and maintain corporate minutes book including corporate
by-laws, board committee charters, board meeting minutes, stock data, and
shareholder information.

e.               Facilitate communications with the investment community,
including the overseeing of investor relations, company website and contents,
and investor inquiries.  Maintain accurate investor list.

f.                Develop and maintain related plans, budgets, and expenditures
for the above tasks.

 

3.              Performance of Services

 

a.     Hua shall report directly to Kim K. T. Pan, CEO of Fuqi.

b.              Hua shall perform Services primarily in Hong Kong and Shenzhen,
China.

c.               Hua represents that she has the capability, expertise, and
means required to perform the Services, and that substantially all of the
Services provided to Fuqi pursuant to this Agreement shall be provided by Hua.

d.              Hua shall perform the Services in a diligent and workmanlike
manner consistent with the best professional standards and practices; in
accordance with all applicable Federal, State, and local laws, regulations, and
ordinances; following such Fuqi standards and specifications as are made known
to Hua by Fuqi.

 

1

--------------------------------------------------------------------------------


 

4.              Payments:  Fuqi shall pay Hua a retainer of Twenty-Nine Thousand
Two Hundred and Seventy Hong Kong dollars (HK$29,270) per month subject to the
following:

 

a.              At the end of each calendar month, Hua shall provide Fuqi with a
written invoice for the monthly retainer. The invoice should also include any
authorized reimbursable expenses along with appropriate supporting
documentation.

b.              Fuqi will reimburse those actual and reasonable costs incurred
by Hua in performance of the Services that Fuqi specifically approves prior to
the costs being incurred.

c.               Hua shall submit to Fuqi a monthly detailed activity report
specifying tasks accomplished and services performed during the month.

d.              Fuqi shall pay Hua the amounts due within 30 days of the receipt
of Hua’s invoice.

 

5.              Independent Contractor:  It is understood and agreed that Hua is
engaged as an independent contractor; that Fuqi shall have no control or
supervisory authority as to Hua’ s manner or method of performance of the
Services; that Hua is not an employee of Fuqi but that Fuqi is a client of Hua. 
Hua shall have no power or authority to incur any obligation on behalf of Fuqi
except as authorized by Fuqi in writing.  Hua retains the right to contract to
provide similar services to other parties; provided however, that Hua shall not
accept any third party work assignment, which would, in Fuqi’s sole judgment,
conflict with Fuqi’s interests under this Agreement.

 

6.              Confidential and Proprietary Information:

 

a.              All documents, data, and other information which have not been
made public and which come into Hua’s possession or attention in the course of
providing Services, shall not be used by Hua except to provide Services and
shall not be released or disclosed by Hua to anyone without Fuqi’s prior written
consent.  The provisions of this paragraph shall survive and be binding upon Hua
for a period of five years after termination of this Agreement.

b.              All reports, documents, data, presentations, and other material
prepared by Hua pursuant to this Agreement, or provided to Hua by Fuqi, shall be
Fuqi’s sole property in which Hua shall have no proprietary rights (including,
but not limited to, copyright) and all such material shall be delivered to Fuqi
at the termination of this Agreement, unless certified in writing by Hua as
having been destroyed.

c.               Any inventions, improvements, or developments that Hua makes,
conceives, or devises, either solely or jointly, as a result of providing
Services, during the term of this Agreement or within six months thereafter,
shall be promptly disclosed to Fuqi and shall be the sole and exclusive property
of Fuqi.  Hua will assign all rights in such inventions, improvements, or
developments to Fuqi. Hua will cooperate with Fuqi, at Fuqi’s expense, in the
prosecution of any patent application that Fuqi elects to undertake covering the
invention, improvement, or development.

 

7.              Ethics and Conflicts of Interest:  Hua shall not pay any
salaries, commissions or fees, or make any payments or grant any rebates to any
employee or officer of Fuqi, or to any designee of any Fuqi employee or officer,
or favor any employee or officer of Fuqi or any designee of any Fuqi employee or
officer, with gifts or entertainment of significant cost or value, or enter into
any business arrangements with any employee or officer of Fuqi other than as a
representative of Fuqi.

 

8.              Audits:  Hua shall maintain complete financial records pertinent
to the Services performed hereunder and shall retain such records for a period
of two years after termination of this Agreement. Fuqi shall have the right to
audit from time to time and at reasonable times and places any and all such
records.

 

2

--------------------------------------------------------------------------------


 

9.              Indemnity

 

a.              Hua agrees to indemnify and save harmless Fuqi (including its
directors, officers, employees, and agents) against all liability, loss, damage,
costs, or expenses arising from (i) injury to, or death of, Hua’s employees or
agents or (ii) damage to, or loss of, the property of Hua, her employees or
agents; regardless of the cause, except for the gross negligence or willful
misconduct of Fuqi.

b.              Fuqi agrees to indemnify and save harmless Hua (including her
employees, and agents) against all liability, loss, damage, costs, or expenses
arising from (i) injury to, or death of, Fuqi’s directors, officers, employees,
or agents or (ii) damage to, or loss of, the property of Fuqi, its directors,
officers, employees, or agents; regardless of the cause, except for the gross
negligence or willful misconduct of Hua.

 

10.       Notice:  Any notice that may be given, or is required to be given,
under this Agreement, must be in writing and should be delivered personally or
sent by facsimile or by certified mail, postage prepaid, return receipt
requested and addressed:

 

To Fuqi:

Fuqi International, Inc.

To Hua:

Charlene Hua

 

5/F, Block 1, Shihua Ind. Area

 

 

 

Cuizhu Road (N), Luohu

 

 

 

Shenzhen, China, 518104

 

 

 

Attn: Kim K. T. Pan

 

 

 

Facsimile: +86-755-2580-3999

 

Facsimile:

 

11.       Assignment:  Hua shall not assign or transfer its rights or
obligations under this Agreement without the prior written consent of Fuqi.

 

12.       Governing Law: This Agreement shall be governed by and in accordance
with the laws of Hong Kong, without regard to its conflict of laws provisions.

 

13.       Scope of Agreement:  This Agreement constitutes the entire agreement
between Fuqi and Hua and supersedes any and all prior agreements between the two
parties.  This Agreement may not be changed in any way except by written
document signed by both Fuqi and Hua.

 

IN WITNESS WHEREOF, Fuqi and Hua have caused this Agreement to be executed as of
the day and year first above written.

 

FUQI INTERNATIONAL, INC.

 

 

CHARLENE HUA

 

 

 

 

 

 

 

 

/s/ Kim K.T. Pan

 

/s/ Charlene Hua

By:

Kim K.T. Pan

 

 

Consultant

Title:

President & CEO

 

 

 

 

3

--------------------------------------------------------------------------------